                                            Case 3:20-cv-02722-JCS Document 1 Filed 04/20/20 Page 1 of 5



                                     1   Jonah A. Grossbardt (State Bar No. 283584)
                                     2   SRIPLAW
                                         1801 Century Park East
                                     3   Suite 1100
                                         Los Angeles, CA 90067
                                     4   323.364.6565 – Telephone
                                         561.404.4353 – Facsimile
                                     5   jonah.grossbardt@sriplaw.com
                                     6
                                         Attorneys for Plaintiff
                                     7   CHRIS CRISMAN

                                     8                             UNITED STATES DISTRICT COURT
                                     9
                                                               NORTHERN DISTRICT OF CALIFORNIA
                                    10

                                    11   CHRIS CRISMAN,                                      Case Number:

                                    12                   Plaintiff,
                                                                                             Copyright Infringement
          LOS ANGELES, CALIFORNIA




                                    13
                                                vs.
                                    14                                                       Demand for Jury Trial
SRIPLAW




                                         GOOD & CO LABS, INC.,
                                    15
                                                         Defendant.
                                    16

                                    17
                                                         COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                    18                        (INJUNCTIVE RELIEF DEMANDED)
                                    19
                                                Plaintiff CHRIS CRISMAN by and through his undersigned counsel, hereby
                                    20   brings this Complaint against Defendant GOOD & CO LABS, INC. for damages and
                                    21   injunctive relief, and in support thereof states as follows:
                                    22                                SUMMARY OF THE ACTION
                                    23          1.      Plaintiff CHRIS CRISMAN (“Crisman”) brings this action for violations
                                    24   of exclusive rights under the Copyright Act, 17 U.S.C. § 106, to copy and distribute
                                    25   Crisman's original copyrighted works of authorship.

                                    26          2.      Crisman is a professional photographer who focuses on photographing

                                    27   people in a variety of types of work and strives to obtain the most human connection

                                    28   from the person and the power from the space to balance it out. His career has been

                                         COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                         PAGE NO. 1 OF 5
                                            Case 3:20-cv-02722-JCS Document 1 Filed 04/20/20 Page 2 of 5



                                     1   fueled by making his work tell a story, to create an emotional response, beyond reality
                                     2   and a bit surreal. He is a master of lighting, and has recently been creating many
                                     3   "moving" stills.
                                     4           3.      Crisman's current project "Women's Work" focuses on women working in
                                     5   industries dominated by men. Crisman travels approximately 6 months of the year, and
                                     6   has shot in every state of the USA. Crisman has received the Luerzers Archive 200 Best

                                     7   Photographers Worldwide Award, and awards from Communication Arts Phto Annual,

                                     8   Graphis Photography Annual, American Photography, One Eyeland Photographer of the

                                     9   Year, IPA Awards, and PDN Faces. His clients include Panasonic, Pearle Vision, Pfizer,
                                         Merck, AstraZeneca, American Standard, Shell and ExxonMobil.
                                    10
                                                 4.      Defendant GOOD & CO LABS, INC. (“GCL”) is a service provider that
                                    11
                                         helps companies hire people to fit, balance, and grow their teams, all in the name of
                                    12
                                         happier workplaces, greater productivity and reduced turnover. At all times relevant to
          LOS ANGELES, CALIFORNIA




                                    13
                                         herein, GCL is the owner of the website located at the URL “https://good.co/” (the
                                    14
SRIPLAW




                                         website).
                                    15
                                                 5.      Crisman alleges that GCL copied Crisman's copyrighted work from the
                                    16
                                         internet in order to advertise, market and promote its business activities. GCL committed
                                    17
                                         the violations alleged in connection with GCL's business for purposes of advertising and
                                    18
                                         promoting sales to the public in the course and scope of GCL's business.
                                    19                                  JURISDICTION AND VENUE
                                    20           6.      This is an action arising under the Copyright Act, 17 U.S.C. § 501.
                                    21           7.      This Court has subject matter jurisdiction over these claims pursuant to 28
                                    22   U.S.C. §§ 1331, 1338(a).
                                    23           8.      GCL is subject to personal jurisdiction in California.
                                    24           9.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and

                                    25   1400(a) because the events giving rise to the claims occurred in this district, Defendant

                                    26   engaged in infringement in this district, Defendant resides in this district, and Defendant

                                    27   is subject to personal jurisdiction in this district.

                                    28

                                         COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                         PAGE NO. 2 OF 5
                                            Case 3:20-cv-02722-JCS Document 1 Filed 04/20/20 Page 3 of 5



                                     1                                          DEFENDANT
                                     2           10.     Good & Co Labs, Inc. is a Delware corporation with its principal place of
                                     3   business at 60 Francisco Street, San Francisco, California 94133, and can be served by
                                     4   serving its Registered Agent, Mr. Samar Birwadker, at the same address.
                                     5                          THE COPYRIGHTED WORK AT ISSUE
                                     6           11.     In 2011, Crisman created a photograph entitled “cc2011075_0022”, which

                                     7   is shown below and referred to herein as the “Work”.

                                     8

                                     9

                                    10

                                    11

                                    12
          LOS ANGELES, CALIFORNIA




                                    13

                                    14
SRIPLAW




                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21
                                                 12.     Crisman registered the Work with the Register of Copyrights on January
                                    22   4, 2012 and was assigned the registration number VAu 1-099-734. The Certificate of
                                    23   Registration is attached hereto as Exhibit 1.
                                    24           13.     At all relevant times Crisman was the owner of the copyrighted Work at
                                    25   issue in this case.
                                    26                            INFRINGEMENT BY DEFENDANT
                                    27           14.     GCL has never been licensed to use the Work at issue in this action for

                                    28   any purpose.

                                         COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                         PAGE NO. 3 OF 5
                                            Case 3:20-cv-02722-JCS Document 1 Filed 04/20/20 Page 4 of 5



                                     1          15.     On a date after the Work at issue in this action was created, but prior to the
                                     2   filing of this action, GCL copied the Work.
                                     3          16.     GCL copied Crisman's copyrighted Work without Crisman's permission.
                                     4          17.     After GCL copied the Work, it made further copies and distributed the
                                     5   Work on the internet to promote the sale of goods and services as part of their mission to
                                     6   help companies hire people to fit, balance and grow their teams, all in the name of

                                     7   happier workplaces, greater productivity and reduced turnover.

                                     8          18.     GCL copied and distributed Crisman's copyrighted Work in connection

                                     9   with GCL's business for purposes of advertising and promoting GCL's business, and in
                                         the course and scope of advertising and selling products and services.
                                    10
                                                19.     Crisman's Work is protected by copyright but are not otherwise
                                    11
                                         confidential, proprietary, or trade secrets.
                                    12
                                                20.     GCL committed copyright infringement of the Work as evidenced by the
          LOS ANGELES, CALIFORNIA




                                    13
                                         documents attached hereto as Exhibit 2.
                                    14
SRIPLAW




                                                21.     Crisman never gave GCL permission or authority to copy, distribute or
                                    15
                                         display the Work at issue in this case.
                                    16
                                                22.     Crisman notified GCL of the allegations set forth herein on July 9, 2019
                                    17
                                         and July 31, 2019. To date, the parties have failed to resolve this dispute.
                                    18
                                                                                   COUNT I
                                    19                               COPYRIGHT INFRINGEMENT
                                    20

                                    21          23.     Plaintiff incorporates the allegations of paragraphs 1 through 22 of this
                                    22   Complaint as if fully set forth herein.
                                    23          24.     Crisman owns a valid copyright in the Work at issue in this case.
                                    24          25.     Crisman registered the Work at issue in this case with the Register of

                                    25   Copyrights pursuant to 17 U.S.C. § 411(a).

                                    26          26.     GCL copied, displayed, and distributed the Work at issue in this case and

                                    27   made derivatives of the Work without Crisman's authorization in violation of 17 U.S.C. §

                                    28   501.


                                         COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                         PAGE NO. 4 OF 5
                                            Case 3:20-cv-02722-JCS Document 1 Filed 04/20/20 Page 5 of 5



                                     1           27.        GCL performed the acts alleged in the course and scope of its business
                                     2   activities.
                                     3           28.        GCL's acts were willful.
                                     4           29.        Crisman has been damaged.
                                     5           30.        The harm caused to Crisman has been irreparable.
                                     6           WHEREFORE, Plaintiff prays for judgment against the Defendant Good & Co

                                     7   Labs, Inc. that:

                                     8           a.         Defendant and its officers, agents, servants, employees, affiliated entities,

                                     9   and all of those in active concert with them, be preliminarily and permanently enjoined
                                         from committing the acts alleged herein in violation of 17 U.S.C. § 501;
                                    10
                                                 b.         Defendant be required to pay Plaintiff his actual damages and Defendant's
                                    11
                                         profits attributable to the infringement, or, at Plaintiff's election, statutory damages, as
                                    12
                                         provided in 17 U.S.C. § 504;
          LOS ANGELES, CALIFORNIA




                                    13
                                                 c.         Plaintiff be awarded his attorneys’ fees and costs of suit under the
                                    14
SRIPLAW




                                         applicable statutes sued upon; and
                                    15
                                                 d.         Plaintiff be awarded such other and further relief as the Court deems just
                                    16
                                         and proper.
                                    17
                                                                                 JURY DEMAND
                                    18
                                                  Plaintiff hereby demands a trial by jury of all issues so triable.
                                    19

                                    20
                                         DATED: April 20, 2020                             /s/ Jonah A. Grossbardt
                                    21                                                     JONAH A. GROSSBARDT
                                                                                           SRIPLAW
                                    22                                                     Attorneys for Plaintiff Chris Crisman
                                    23

                                    24

                                    25

                                    26
                                    27

                                    28

                                         COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                         PAGE NO. 5 OF 5
